Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 27 October 1782
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     
                     Sir,at camp of Barren’s Tavern 8ber October 27. 1782
                  
                  I have received your Excellency’s Letter; in which was inclosed a Letter for the Marquis de Vaudreuil, which I have sent on directly.  I beg you would spend speedily to Sir Guy Carleton the Letter herein inclosed It is to demand the servants of the Marquis de Laval and the Prince de Broglio who have been forgot, more thro’ the fault of the secretary of Baron de Viomenil who had forgot to put them on the return, than that of the British.  Our little army has had very heavy rains, without any event, however, than that of having some waggons broken. I am with respect and personal attachment Sir, Your Excellency’s Most obedient humble servant
                  
                     le Cte de Rochambeau
                     
                  
               